8. Stabilisation and Association Agreement between the EC and Serbia (
Before the vote on Amendment 4:
Madam President, I would like to table an oral amendment to this Amendment No 4 by Ms Brantner and me, deleting the latter part. It should read: 'Calls on Serbia to enter into dialogue with Kosovo without any longer referring to new negotiations on its status'.
I hope I have your support for that.
(DE) Madam President, I would just like to recommend under these circumstances that we vote in favour of this.
Madam President, in view of the importance of human rights, I would like to have a roll-call vote on Amendment 8. It addresses the surprising and unfortunate decision by the Serbian Government not to attend the Nobel Peace Prize award ceremony in Oslo. At the same time, the amendment praises the Serbian Ombudsman's decision to attend the ceremony on behalf of the Serbian people. It is a message to Serbia and all future candidate states that bargaining with human rights is not acceptable.
In order to have broader support for this amendment, I also want to submit a very short oral - basically compromise - amendment, originally prepared by Mrs Maria Eleni Koppa. I want to add the word 'initial' between 'the government's' and 'decision', so the wording will be 'Regrets the government's initial decision not to attend the Nobel Peace Prize award ceremony in Oslo on 10 December; welcomes, on the other hand, the Ombudsman's initiative to attend the ceremony as a responsible and praiseworthy decision'.
I urge all my colleagues to support this amendment.